Citation Nr: 1451517	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim for service connection for bladder cancer and nasopharyngeal cancer as a result of exposure to herbicides.  

2.  Entitlement to accrued benefits based on a pending claim for an evaluation in excess of 20 percent for cervical disc disease.

3.  Entitlement to accrued benefits based on a pending claim for an evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

4.  Entitlement to accrued benefits based on a pending claim for an evaluation in excess of 20 percent for radiculopathy of the right upper extremity.

5.  Entitlement to accrued benefits based on a pending claim for service connection for a dental disability.

6.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, her granddaughter, and an observer


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2013, the appellant and her granddaughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the below ORDER.

The record before the Board consists of the paper claims files and an electronic record within Virtual VA. 


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the 
appellant testified in a hearing before the undersigned Veterans Law Judge that she wanted to withdraw her appeals for entitlement to accrued benefits based on pending claims for service connection for dental disability, bladder cancer and nasopharyngeal cancer, and for higher evaluations cervical disc disease, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to accrued benefits based on pending claims for service connection for dental disability, bladder cancer and nasopharyngeal cancer, and for higher evaluations cervical disc disease, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In the March 2013 hearing, the appellant informed the Board that she wished to withdraw her appeals for entitlement to accrued benefits based on pending claims for service connection for dental disability, bladder cancer and nasopharyngeal cancer, and for higher evaluations cervical disc disease, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity.  As the appellant has withdrawn these appeals, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they must be dismissed.


ORDER

The appeals for entitlement to entitlement to accrued benefits based on pending claims for service connection for dental disability, bladder cancer and nasopharyngeal cancer, and for higher evaluations cervical disc disease, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity are dismissed.




REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran's service-connected spinal condition contributed to his death.  She also contends that his posttraumatic stress disorder (PTSD), which she believes should have been service-connected, contributed to his death. 

The RO obtained a VA opinion in September 2011 addressing whether the Veteran's service-connected spinal disability materially contributed to his death.  However, the RO did not obtain an opinion regarding whether the Veteran's PTSD contributed to his death, even though it was listed on his death certificate as a "significant condition contributing to death" and the appellant argues it should have been service-connected.  Therefore, this case must be remanded for a new opinion addressing whether PTSD played a material causal role in the Veteran's death.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain an addendum opinion from the September 2011 VA physician regarding whether the Veteran's PTSD caused or contributed to his death.  The claims file and all pertinent evidence in Virtual VA must be made available to and reviewed by the physician.  The physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD played a material causal role in the Veteran's death.  

The rationale for the opinion must be provided.  If the physician is unable to provide the required opinion, he should explain why.  

If the September 2011 physician is not available, the claims file and all pertinent evidence in Virtual VA should be made available to another VA physician with sufficient expertise who should be requested to review the record and provide the required opinion with supporting rationale.

2.  If the opining physician finds that there is a 50 percent or better probability that the Veteran's PTSD played a material causal role in the Veteran's death, the RO or the AMC should then undertake appropriate development to determine if the Veteran's PTSD should be service-connected.  Such development should include obtaining any outstanding records pertinent to the appellant's claim, to include the Veteran's statement and the Veteran's son's statement mentioned in an undated document in the claims file.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


